Case 2:17-cv-00382 Document 86 Filed on 08/07/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 07, 2020
                                                               David J. Bradley, Clerk
Case 2:17-cv-00382 Document 86 Filed on 08/07/20 in TXSD Page 2 of 2
